                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                                   8:18CR166

     vs.
                                                                 JUDGMENT
FRANCISCO LEYVA VILLAPUDUA,

                   Defendant.



    For the reasons set out in the Memorandum and Order of this date,

    IT IS ORDERED:

    1.     The Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

           Correct Sentence by a Person in Federal Custody, ECF No. 63, is denied;

    2.     No certificate of appealability will be issued; and

    3.     The Clerk will send a copy of this Judgment to the Defendant at his last

           known address.



    Dated this 12th day of November, 2019.

                                               BY THE COURT:

                                               s/ Laurie Smith Camp
                                               Senior United States District Judge
